[Cite as Heider v. Ohio Dept. of Transp., 2012-Ohio-1241.]




                                                        Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us



CYNTHIA SUE HEIDER, Admr.

       Plaintiff

       v.

DEPARTMENT OF TRANSPORTATION

       Defendant

Case No. 2008-06521

Judge Clark B. Weaver Sr.

DECISION

        {¶1} On November 18, 2010, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B). With leave of court, plaintiff filed a response on December 20,
2010. The parties were subsequently granted leave to file supplemental memoranda.
Plaintiff’s May 13, 2011 motion to strike defendant’s May 6, 2011 notice of supplemental
authority is DENIED.1
        {¶2} Civ.R. 56(C) states, in part, as follows:
        {¶3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
Case No. 2008-06521                            -2-                                         ENTRY

minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶4} Plaintiff’s claims arise from a fatal accident that occurred on November 14,
2006. On that date, Dr. Matthew Heider was driving his Chevy Suburban southbound
on Eastown Road, approaching the intersection with Allentown Road (State Route (SR)
81) in Lima, Ohio. Dr. Heider’s daughter, Rachel, was a passenger in the vehicle. At
the same time, Ronald Funk was approaching the intersection from the east, operating
a tanker truck owned by Ottawa Oil Company that was fully loaded with gasoline. The
tanker truck collided with Dr. Heider’s vehicle, causing the truck to roll onto its side and
explode.   Both Funk and Rachel Heider were injured but were able to escape the
conflagration; Dr. Heider died at the scene.
       {¶5} Plaintiff, Cynthia Heider, brings this action, both individually and on behalf of
Dr. Heider’s estate, alleging that defendant Ohio Department of Transportation (ODOT)
was negligent in the design, installation, and maintenance of the traffic control light at
the intersection of Eastown and SR 81 and that such negligence was the proximate
cause of the fatal accident.
       {¶6} Under the doctrine of res judicata, “[a] valid, final judgment rendered upon
the merits bars all subsequent actions based upon any claim arising out of the
transaction or occurrence that was the subject matter of the previous action.” Grava v.
Parkman Twp., 73 Ohio St.3d 379, 1995-Ohio-331, syllabus. “In Ohio, ‘[t]he doctrine of
res judicata encompasses the two related concepts of claim preclusion * * * and issue
preclusion, also known as collateral estoppel.’”           State ex rel. Davis v. Pub. Emps.


       1
       On September 15, 2011, plaintiff notified the court that the Supreme Court of Ohio had declined
Case No. 2008-06521                                   -3-                           ENTRY

Retirement Bd., 120 Ohio St.3d 386, 2008-Ohio-6254, ¶27, quoting O'Nesti v. DeBartolo
Realty Corp., 113 Ohio St.3d 59, 2007-Ohio-1102, ¶6.               “‘[I]ssue preclusion, [or]
collateral estoppel, holds that a fact or a point that was actually and directly at issue in a
previous action, and was passed upon and determined by a court of competent
jurisdiction, may not be drawn into question in a subsequent action between the same
parties or their privies, whether the cause of action in the two actions be identical or
different.’” Id., quoting Ft. Frye Teachers Assn., OEA/NEA v. State Emp. Relations Bd.,
81 Ohio St.3d 392, 395, 1998-Ohio-435. “‘While the merger and bar aspects of res
judicata have the effect of precluding the relitigation of the same cause of action, the
collateral estoppel aspect precludes the relitigation, in a second action, of an issue that
had been actually and necessarily litigated and determined in a prior action that was
based on a different cause of action.’” Id.
        {¶7} Defendant has attached to its motion a copy of a judgment entry in the
related action in the Allen County Court of Common Pleas, Case No. CV 2008 0812,
which addressed plaintiff’s claims against a variety of defendants, including Funk,
Ottawa Oil, and companies responsible for programing and installing the traffic control
lights at the intersection. Heider v. Siemens, Allen App. No. 1-10-66, 2011-Ohio-901,
¶3. The common pleas court subsequently ruled in favor of Funk and Ottawa Oil on
their motions for summary judgment. Id. at ¶24-25. All claims against other defendants
were either dismissed or settled. (Defendant’s Exhibit I.)
        {¶8} The Third District Court of Appeals affirmed the trial court’s decision finding
that no questions of fact existed concerning whether the traffic light malfunctioned and
whether Dr. Heider ran the red light. Id. at ¶32. The court of appeals noted “every
available accident witness testified that Dr. Heider entered the intersection on a red
light.” Id. Although plaintiff presented the testimony of several individuals who “came


jurisdiction of the appeal in the connected action.
Case No. 2008-06521                        -4-                                    ENTRY

forward after the accident with accounts of how the traffic light at the intersection
allegedly malfunctioned, none of these individuals actually witnessed the accident.” Id.
The court of appeals determined that “testimony of alleged prior light malfunctions
offered by the estate is irrelevant for purposes of showing a traffic light malfunction on
the night of the accident. * * * This is especially true here where all the direct evidence
demonstrates that the traffic light was functioning correctly on the night of the accident.”
(Emphasis in original.) Id. at ¶38.
       {¶9} In her response to defendant’s motion, plaintiff asserts that the common
pleas court failed to correctly address all of the factual and legal issues. However, the
doctrine of res judicata and the adjunct principle of collateral estoppel “‘applies to
extinguish a claim by the plaintiff against the defendant even though the plaintiff is
prepared in the second action (1) To present evidence or grounds or theories of the
case not presented in the first action, or (2) To seek remedies or forms of relief not
demanded in the first action.’” Grava, supra, at 383, quoting 1 Restatement of the Law
2d, Judgments (1982) 209, Section 25.
       {¶10} With regard to plaintiff’s argument that collateral estoppel does not apply in
this case insamuch as ODOT was not a party to the connected action, the Supreme
Court of Ohio has held that collateral estoppel applies “when the fact or issue ‘(1) was
actually and directly litigated in the prior action, (2) was passed upon and determined by
a court of competent jurisdiction, and (3) when the party against whom collateral
estoppel is asserted was a party [or] in privity with a party to the prior action.’”
(Emphasis added.) New Winchester Gardens, Ltd. v. Franklin Cty. Bd. of Revision, 80
Ohio St.3d 36, 41, 1997-Ohio-360, overruled on other grounds, quoting Thompson v.
Wing, 70 Ohio St.3d 176, 183, 1994-Ohio-358. See Schroyer v. Frankel (C.A.6, 1999),
197 F.3d 1170, 1178 (finding that Ohio law allows the use of non-mutual defensive
collateral estoppel if the plaintiff was afforded “a fair opportunity to fully litigate the
issue”).
Case No. 2008-06521                         -5-                                    ENTRY

       {¶11} Upon review, the court finds that the facts alleged in plaintiff’s complaint
arise out of the occurrence that was the subject matter of the case she filed in the Allen
County Court of Common Pleas. A court of competent jurisdiction determined that Dr.
Heider’s negligence in running the red light was the sole proximate cause of the
accident and that the traffic light was functioning correctly on the night of the accident.
Accordingly, the court finds that the doctrine of collateral estoppel precludes re-litigation
of those issues.    Consequently, there are no genuine issues of material fact and
defendant is entitled to judgment as a matter of law. Defendant’s motion for summary
judgment shall be granted.
Case No. 2008-06521                        -6-                                         ENTRY




                                               Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us



CYNTHIA SUE HEIDER, Admr.

      Plaintiff

      v.

DEPARTMENT OF TRANSPORTATION

      Defendant

Case No. 2008-06521

Judge Clark B. Weaver Sr.

JUDGMENT ENTRY

       {¶12} A non-oral hearing was conducted in this case upon defendant’s motion for
summary judgment.       For the reasons set forth in the decision filed concurrently
herewith, defendant’s motion for summary judgment is GRANTED and judgment is
rendered in favor of defendant. Court costs are assessed against plaintiff. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.




                                          _____________________________________
                                          CLARK B. WEAVER SR.
                                          Judge
Case No. 2008-06521               -7-                     ENTRY


cc:


Emily M. Simmons                   Marvin A. Robon
Eric A. Walker                     Robert E. Davis
Assistant Attorneys General        1701 Woodlands Drive
150 East Gay Street, 18th Floor    Maumee, Ohio 43537
Columbus, Ohio 43215-3130

AMR/dms
Filed January 24, 2012
To S.C. reporter March 23, 2012